    Case: 1:20-cv-05965 Document #: 162 Filed: 04/16/21 Page 1 of 5 PageID #:2883




                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


    IN RE: SOCIETY INSURANCE CO.                       MDL No. 2964
    COVID-19 BUSINESS INTERRUPTION
    PROTECTION INSURANCE LITIGATION                    Master Docket No. 20 C 5965

                                                       Judge Edmond E. Chang

    This Document Relates to All Cases                 Magistrate Judge Jeffrey I. Cummings


                       STATUS REPORT OF SOCIETY INSURANCE

        Pursuant to the Court’s March 10, 2021 Case Management Order No. 6 (“CMO No. 6”)

(Dkt. 139), Defendant Society Insurance Company (“Society”), by its undersigned counsel,

respectfully submits this Status Report, and provides a status update on the items set forth in CMO

No. 6, as follows:1

        1.     Section 1292(b) Motion

        Defendant’s Motion for Certification of Interlocutory Appeal Pursuant to 28 U.S.C.

1292(b) is fully briefed as of April 16, 2021.

        2.     Confidentiality Order and ESI Protocol

        The parties submitted their competing Motions for Protective Order and proposed

Confidentiality Orders on March 23, 2021 (Dkt. 149, 155). Society filed its Objection to Plaintiffs’

Request for Additional Briefing on Confidentiality Order (Dkt. 156), and Plaintiffs filed their

Response to Society’s Objection (Dkt. 158). The parties await the Court’s ruling on those matters.




1
  Society sent Plaintiffs a proposed joint status report at 1:30 pm Central on April 15, 2021. The
parties attempted (but were unable) to reach agreement on a joint status report. This status report
includes substantial sections where Society agreed to language proposed by Plaintiffs.
   Case: 1:20-cv-05965 Document #: 162 Filed: 04/16/21 Page 2 of 5 PageID #:2884




Additionally, the parties have not agreed upon an ESI protocol, but will continue to confer and

work toward an agreement before the status hearing.

       3.      Mediation

       In compliance with the Court’s directive in CMO No. 6 establishing a contemporaneous

mediation track in this litigation, the parties conferred and agreed to engage Judge Donald P.

O’Connell (Ret.) of O’Connell Mediation Services as a mediator. The parties have an initial

mediation session set for April 22, 2021 and have exchanged pre-mediation document requests.

The parties have exchanged some documents, and continue to meet and confer on documents that

each side contends should be exchanged before the mediation.

       Plaintiffs’ desire to drag this Court into disputes surrounding pre-mediation document

requests is inappropriate, as this is a third-party mediation and any disputes should be resolved by

the mediator. However, the information Plaintiffs requested is not in the exclusive possession of

Society. Plaintiffs’ counsel claim that they represent every Society policyholder. Plaintiffs’

counsel is asking Society for information that is in their clients’ possession, such as projected gross

sales data and what type of businesses their own clients operate. Plaintiffs’ counsel simply does

not want to do the leg work required to establish the prerequisites for class certification and is

trying to get Society to do it for them through the mediation process. The information requested

is not necessary or even useful for mediation, and is certainly not needed prior to what Plaintiffs

have represented they expect to be just the first of many sessions. Plaintiffs’ counsel, similarly,

have refused to produce a number of items Society has requested, including ignoring Society’s

multiple requests for information Plaintiffs represented to this Court it had in hand and would

produce in connection with the mediation. Plaintiffs have even failed to produce information

responsive to items they agreed to produce in the Parties’ meet and confer, subsequently arguing




                                                  2
   Case: 1:20-cv-05965 Document #: 162 Filed: 04/16/21 Page 3 of 5 PageID #:2885




that responsive information is contained in their proposed Master Consolidated Amended

Complaint. A proposed pleading (that has not been accepted by the Court) is obviously no

substitute for documentary evidence. Regardless, this Court has placed the power to require the

disclosure of information in connection with mediation with the mediator, and it is not appropriate

or necessary for Plaintiffs to clutter what should be a simple joint status report with complaints

that they are not getting every single thing they want in mediation before it has even begun.

       4.      Proposed Master Consolidated Amended Complaint

       Plaintiffs filed their Motion for Leave to File a Master Consolidated Amended Complaint,

and a revised briefing schedule was set as follows: Society will file its response to Plaintiffs’

motion by April 21, 2021 and Plaintiffs will file their reply by May 5, 2021.

       5.      Discovery Schedule

       The parties have exchanged initial disclosures, as well as interrogatories and requests for

production of documents. The parties are preparing written response and objections to the

discovery requests, and will meet and confer over any disputes regarding the sufficiency and scope

of their respective document productions.

       As directed by the Court (see Dkt. 140, 144), the parties met and conferred “on both the

format and deadline” of Rule 26(a)(1) disclosures for non-bellwether plaintiffs and, on April 2,

2021, submitted their position papers “setting forth their agreement and areas of disagreement”

(Dkt. 150, 150-1, 151). The parties await the Court’s ruling.

       Upon receiving Plaintiffs’ suggested revisions to Society’s proposed joint status report,

Society learned that a similar dispute has apparently arisen among the parties with respect to the

scope of initial disclosures and discovery more generally required from all bellwether plaintiffs.




                                                 3
   Case: 1:20-cv-05965 Document #: 162 Filed: 04/16/21 Page 4 of 5 PageID #:2886




       On Wednesday, April 14, 2021, Society sent Plaintiffs Co-Lead Counsel a letter raising an

issue with the initial disclosures that are not subject to the position papers referenced above.

Specifically, in its Minute Order regarding initial disclosures for non-bellwether plaintiffs, the

Court stated, “To clarify, the Court's intent was not to require formal Rule 26(a)(1) disclosures of

the many non−bellwether plaintiffs by the 04/05/2021 deadline.” (Dkt. 140). Thus, Society

understood the parties were to exchange initial disclosures for all bellwether plaintiffs by April 5,

2021, with the only outstanding issue being the format and deadline of any initial disclosures from

non-bellwether plaintiffs (which are the subject of the parties’ position papers). Plaintiffs instead

unilaterally decided not to provide initial disclosures for 48 bellwether plaintiffs, but instead,

served initial disclosures for only those hand-picked policyholders that it proposes to include in its

(unapproved) proposed Master Consolidated Amended Complaint.                    Consistent with the

requirements of this Court and Rule 37, Society first raised this issue (and other deficiencies with

the initial disclosures) directly with Plaintiffs and requested a meet and confer if Plaintiffs did not

agree to serve additional initial disclosures.

       Rather than respond to Society’s letter, confirm whether or not the parties were indeed in

dispute, or engage in a meet and confer, Plaintiffs sought to prematurely bring this dispute to the

Court through the joint status report. Society’s position is that the Court has already ordered all

bellwether plaintiffs to serve initial disclosures. Plaintiffs apparently take the position that they

are allowed to disregard the Court’s orders and bellwether process, and instead unilaterally proceed

with discovery relating solely regarding policyholders they selected for inclusion in their

(unapproved) proposed Master Complaint. Society disagrees and, more fundamentally, notes that

the parties have not yet met and conferred on the scope Plaintiffs’ initial disclosures, much less

Plaintiffs’ required discovery responses.




                                                  4
   Case: 1:20-cv-05965 Document #: 162 Filed: 04/16/21 Page 5 of 5 PageID #:2887




       Moreover, as Society will demonstrate in its opposition to the motion for leave, the

unapproved proposed Master Complaint is substantively and procedurally improper and should

not be allowed. There is no basis for Plaintiffs to shirk their existing obligations under the Federal

Rules and this Court’s orders, and refuse to provide discovery on named bellwether plaintiffs. This

discovery is plainly necessary to the case and should proceed. This is an effort by Plaintiffs to

commandeer the discovery process by linking anything they will produce to an unapproved

document that reflects their hand-picked parties and claims. Society’s position is that discovery

should proceed as ordered by the Court.

Dated: April 16, 2021

                                                      Respectfully submitted,

                                                      /s/ Thomas B. Underwood
                                                      PURCELL & WARDROPE, CHTD.
                                                      10 South LaSalle Street, Suite 1200
                                                      Chicago, Illinois 60603
                                                      Telephone: 312-427-3900
                                                      tbu@pw-law.com

                                                      Laura A. Foggan (admitted pro hac vice)
                                                      April N. Ross (admitted pro hac vice)
                                                      CROWELL & MORING LLP
                                                      1001 Pennsylvania Avenue, N.W.
                                                      Washington, DC 20004
                                                      Telephone: 202-624-2500
                                                      lfoggan@crowell.com
                                                      aross@crowell.com

                                                      Counsel for Defendant Society Insurance




                                                  5
